Exhibit MODIFICATION, WAIVER AND CONSENT AGREEMENT This Modification, Waiver and Consent Agreement is made this 17th day of December, 2008 (“Agreement”) among IDO Security Inc., a Nevadacorporation (the “Company”), and the signatories hereto who are Subscribers under a Subscription Agreement with the Company dated on or about December 24, 2007 (“Subscription Agreement”). WHEREAS, the Company is contemplating an additional investment of an aggregate of up to $1,351,137.50 Purchase Price in promissory Notes, Preferred Stockand Warrants of the Company (“New Financing”); and WHEREAS, the Company is in default of material terms of the Transaction Documents and the Subscribers may elect to exercise their rights to accelerate the Maturity Date of the Notes and foreclose on the Collateral under the Security Agreement. NOW THEREFORE, in consideration of the promises and mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby consent and agree as follows: 1.
